Title: To Thomas Jefferson from J. Phillipe Reibelt, 23 February 1807
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                        Çet Exemplaire de Flora Americana est plus digne de la Bibliotheque du Philosophe de Monticello—
                        Çelui qui y est—in 8vo. pourroit prendre plaçe dans çelle d’Edgehille.
                        Les Memoires secretes de la Russie sont l’ouvrage le plus interessant, qui n’a jamais parù sur çe pays.
                            L’auteur en est—Masson—Professeur d’Alexandre sous les ordres de Mon Ami Laharpe.— Vous lui permetterez par çe Motif
                            d’habiter Votre Bibliotheque.
                    